Citation Nr: 0304464	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  He was awarded the Combat Infantryman Badge and 
received the Purple Heart Medal.  
He died in April 20002.  The appellant is the widow of the 
veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran died in April 2000 at the age of 80.  
According to the death certificate, the immediate cause of 
the veteran's death was asystole.  Chronic obstructive 
pulmonary disease (COPD), congestive heart failure and 
thoracic aortic aneurysm were listed as conditions leading to 
the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound residuals including a 
compound comminuted fracture of the left femur, attendant 
muscle damage, deformity and leg shortening, rated together 
as 40 percent disabling; status post left hip replacement, 
rated as 30 percent disabling; degenerative changes and 
deformity of the left knee, rated as 30 percent disabling; 
degenerative arthritis of the lumbar spine, rated as 20 
percent disabling; residuals of a shell fragment wound of the 
right buttocks, rated as 20 percent disabling; degenerative 
arthritis of the right hip, rated as 10 percent disabling; 
residuals of a fracture of the left ankle, rated as 10 
percent disabling; and partial neuropathy of the left 
posterior tibial nerve, rated as 10 percent disabling.  The 
combined schedular disability rating was 90 percent.  

3.  Medical evidence of record demonstrates that a hematoma 
and subsequent compartment syndrome were causally related to 
massive scar tissue which was among the residuals of the 
veteran's service-connected shell fragment wounds of the left 
thigh; the debilitating effects were of such an extent that 
they rendered the veteran materially less capable of 
resisting the effects of the veteran's fatal COPD, congestive 
heart failure and thoracic aortic aneurysm.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  
In essence, she contends that the veteran's service-connected 
wound residuals were so serious that they contributed 
substantially and materially to the veteran's death.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be set forth briefly.  Finally, the 
Board will analyze the appellant's claim and render a 
decision.  Although all of the evidence in the claims file 
may not be specifically discussed, the Board has reviewed and 
considered all of the evidence in the claims file in reaching 
its conclusions.  



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the former statutory concept of a well-
grounded claim, codified at 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the appellant was notified by the November 2001 statement of 
the case of the law and regulations pertaining to cause of 
death claims, and the February 2002 supplemental statement of 
the case notified her of the pertinent law involving the 
VCAA.  

Moreover, in January 2003 the Board sent the appellant a 
letter, with a copy to her representative, discussing the 
requirements for entitlement to service connection under the 
VCAA.  The Board specifically informed the appellant as to 
what evidence she needed to submit to substantiate a claim 
for service connection for the cause of the veteran's death.  
She was informed that to establish entitlement to service 
connection for the cause of the veteran's death she needed to 
submit evidence tending to show that a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established 
caused, substantially or materially contributed to, or had a 
material influence in accelerating, the veteran's death.  
Crucially, the Board's letter notified the appellant that it 
was her responsibility to provide such evidence.  The letter 
further explained that VA would obtain government records and 
would make reasonable efforts to help her get other relevant 
evidence, such as private medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board reiterated that it remained her 
responsibility to ensure that VA received the relevant 
nongovernmental records.  The appellant submitted additional 
evidence to the Board in February 2003.  

In short, the Board finds that the appellant has been amply 
notified of the requirements of law in connection with her 
claim of entitlement to service connection for the cause of 
the veteran's death.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board believes that there is sufficient evidence of 
record with which the Board may make an informed decision.   
As described in some detail below, there is medical evidence 
of record that encompasses the veteran's essential and 
relevant medical history from his military service during 
World War II, and there is medical evidence concerning the 
circumstances leading to his death in April 2000.  There are 
also medical nexus opinions on file.  The appellant has not 
identified any specific records that are not on file and 
would bear on the outcome of her claim. 

The appellant and her accredited representative have been 
afforded ample opportunity to present evidence and argument 
in support of her claim.  The veteran's representative 
submitted a written brief presentation to the board in June 
2002.  The letter sent to the appellant in January 2003 
requested that she provide the names, addresses, and 
approximate dates of treatment for any health care providers, 
VA and non-VA, who might possess additional medical records 
pertinent to her claim.  Additional evidence was received in 
February 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2002).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2002).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Factual Background

The veteran's service medical records show that he received 
injuries in combat that required hospitalization from October 
1944 to October 1945.  While in Italy in October 1944, he was 
hit by artillery shell fragments and sustained wounds of the 
right buttock and a compound comminuted fracture of the 
middle third of the left femur.  Within 15 hours, the wound 
of the left thigh was incised and debrided and shrapnel was 
removed from the right buttocks at an evacuation hospital.  
He was then sent to a general hospital and given penicillin 
for 18 days.  The wounds were then incised and debrided again 
with additional surgery on the left femur.  Skeletal traction 
was applied for approximately 10 weeks.  

By the beginning of February 1945, the veteran was sent to a 
general hospital in the United States.  On admission, it was 
noted that he had a 2-inch well-healed scar over the right 
buttock, a well-healed 10-inch longitudinal scar over the 
upper portion and lateral aspect of the left thigh, and an 
11-inch longitudinal scar over the posterior aspect of the 
upper portion of the left thigh, with a small amount of 
drainage.  On probing the draining sinus, the probe passed in 
for a distance of approximately 2 inches and encountered some 
bone beneath the margin of the muscular penetration.  
Drainage continued into mid-May 1945 when it was noted that 
the veteran had several days earlier complained that a sponge 
was appearing in the draining sinus in his posterior thigh.  
On examination, this proved to be true, and it was possible, 
with some pressure, to remove a large sponge with forceps.  
At the end of May 1945 the posterior thigh wound was still 
draining a small amount of sanguinopurulent material.  During 
dressing of the wound, a strand of gauze was removed, and the 
tract was probed to two inches.  

In mid-June 1945 the veteran was sent to a convalescent 
center and was returned to the general hospital 4 weeks 
later, in mid-July 1945.  At that time, continued draining of 
the sinus tract was noted.  A probe could be inserted about 5 
centimeters, and the tract seemed to extend to the bone.  
With injection of iodized oil into the sinus tract, X-rays in 
July 1945 outlined a broad sinus tract, the opening of which 
was posterior to the fracture area.  The veteran underwent 
surgery in August 1945 for incision of the sinus tract.  The 
scar was excised and the sinus tract was followed down 
through the fatty layer and through the fascia where it was 
found to be adhesed.  The sinus tract bifurcated, one area 
going upward underneath the gluteus maximus muscle.  On 
dissection, large quantities of cotton shreds, apparently 
from a sponge, were found.  There were adhesions and scarred 
tissue surrounding many of the shreds.  Small shreds of 
cotton cloth were found along the other sinus tract.  It led 
in a devious manner passing caudally and then distally 
through the muscle layer and through a massive scar to, but 
not into, the old fracture site, where it ended in a massive 
scar surrounding the fracture site.  The surgeon reported 
that he dissected this sinus tract along with as much of the 
scarred tissue as could be safely sacrificed.  He freed the 
muscle body, which fell freely into the area of the tract.  
With catgut suture he drew the fascia upward and backward 
enfolding the muscle so that the entire sinus tract was 
collapsed.  

By early October 1945, after furlough and return to the 
hospital for final reconditioning, it was noted that the 
there had been no recurrence of the sinus tract.  In mid-
October 1945 it was the opinion of the orthopedic service 
that the veteran needed extended physiotherapy on abduction 
of and adduction of the left hip with strengthening of all 
the leg muscles.  He was transferred to a regional station 
hospital and was discharged from service in November 1945.  

Records from Munson Medical Center show that the veteran was 
admitted through the emergency room in January 2000 with 
anemia and leg pain.  The left thigh became swollen and it 
became apparent that the veteran had a spontaneous hemorrhage 
into his thigh region.  Compartment pressures were felt to be 
excessive, and the veteran underwent a large posterior 
fasciotomy.  He required transfusion of multiple units of 
packed red blood cells and fresh frozen plasma.  He was 
hypotensive and manifested worsening renal function.  The 
situation was described as a severe insult to his system.  
Although he eventually stabilized from a hemodynamic 
standpoint, he continued to ooze blood persistently.  He had 
no known underlying coagulopathy, but his low platelet count 
and elevated D-dimer suggested a low-grade disseminated 
intravascular coagulation.  A hematology consultation was 
obtained and it was felt that his thoracoabdominal aneurysm 
provided the nidus for his underlying coagulopathy.  The 
veteran's hospital course was described as stormy and 
required repeated transfusions.  He had multiple 
complications including difficulty with cardiac dysrhytmias 
and achalasia.  Over time, the swelling of the left thigh 
subsided sufficiently within the wound area to allow primary 
closure.  He was discharged in March 2000 to Meadowbrook care 
facility, as he could not go directly home because of 
weakness.  He remained at the rehabilitation facility until 
late March 2000 and was discharged to his home where he died 
in April 2000.  

The certificate of death, prepared by the veteran's primary 
care physician, B.L., D.O., lists asystole [cardiac arrest] 
as the immediate cause of the veteran's death, and it lists 
chronic obstructive pulmonary disease, congestive heart 
failure and thoracic aortic aneurism as conditions leading to 
the immediate cause of death.  

In a letter dated in February 2003, W. J. B., M.D., explained 
that he had performed the fasciotomy on the veteran in 
January 2000.  He stated that because the hematoma and 
subsequent compartment syndrome occurred in the veteran's 
left thigh, he believed there was an association with the 
scar formation and subsequent vascular tethering that 
predisposed the veteran to bleeding into that localized area 
with little or no trauma.  Dr. W.J.B. noted that the veteran 
was certainly chronically ill and debilitated at the time of 
this incident, but that the veteran was significantly 
stressed by his treatment and that it was quite possible that 
his condition had an effect on his subsequent death in April 
2000.  

In a letter received in February 2003, the veteran's primary 
care physician, Dr. B.L., noted that the veteran had been in 
World War II and was wounded severely with shrapnel to his 
left upper leg.  Dr. B.L. reported that this area of the 
veteran's leg had a "tremendous" amount of scar tissue.  
Dr. B.L. stated that the veteran's multiple medical problems, 
which included COPD, congestive heart failure and 
hypertension were worsened by the severe vascular disease, 
disseminated intravascular coagulation, which caused the 
veteran's severe leg pain and blood clots that led to 
hospitalization from January to March 2000 and culminated in 
the veteran's death in April 2000.  

Analysis

The appellant contends, in essence, that service connection 
for the cause of the veteran's death should be granted 
because there is medical evidence on file to support her 
contention that residuals of shell fragment wounds the 
veteran suffered in service were related to the debilitating 
disseminated intravascular coagulation and hematoma, which 
she believes contributed to his death.  

The service medical records outlined above establish that the 
residuals of the shell fragment wounds sustained in service 
included "massive scarring" in the left gluteus maximus and 
the muscles near the fracture site, which was at the middle 
third of the left femur.  Hospital records pertaining to the 
veteran's hospitalization from January to March 2000 show 
that the veteran underwent a fasciotomy at the site of the 
scarring, where the surgeon removed a hematoma the size of 
two lemons.  In his letter, the veteran's surgeon associated 
the scar formation with subsequent vascular tethering, which 
he said predisposed the veteran to the bleeding into his 
thigh.  

The hospital records and his primary care physician's 
statement confirm that as a result of the hematoma and the 
continued bleeding at that site, the veteran underwent a long 
"stormy" hospital course involving severe blood loss 
contributing to anemia and requiring multiple transfusions.  
The surgeon and the primary care physician have associated 
residuals of the veteran's service-connected shell fragment 
wounds of the left thigh with the hematoma and compartment 
syndrome, treatment of which required the long, arduous 
hospitalization, and they have indicated that it culminated 
in, or had an effect on, his death.  

Resolving doubt in favor of the veteran, the Board finds that 
that debilitating effects of the residuals of the veteran's 
service-connected shell fragment wounds of the left thigh 
were of such an extent that they rendered the veteran 
materially less capable of resisting the effects of the 
diseases, COPD, congestive heart failure and thoracic aortic 
aneurysm, which were listed on the death certificate as the 
cause of the veteran's death.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  The Board therefore concludes that a 
disability incurred in or aggravated by service contributed 
substantially or materially to cause the veteran's death.  
The benefit sought on appeal is accordingly granted.

Additional comment

The award of service connection for the cause of the 
veteran's death entitles the appellant to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1310.  She has also claimed entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, which 
requires the veteran to have had a 100 percent service-
connected disability rating for the ten years immediately 
preceding his death.  The Board has imposed a temporary stay 
on the adjudication of such claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  IN any event, in light of 
the Board's favorable decision in this case the matter of the 
appellant's alternative claim under 38 U.S.C.A. § 1318 has 
been rendered moot.  





CONTINUED ON NEXT PAGE



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

